SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

557
CA 16-01678
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


LIFCARE USA, LLC, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

FIRST NIAGARA FINANCIAL GROUP,
DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (STEPHEN W. KELKENBERG OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WEBSTER SZANYI LLP, BUFFALO (ANDREW MILLER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered July 8, 2016. The order denied in part
defendant’s motion to dismiss plaintiff’s amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court